Citation Nr: 0923382	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-18 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for herniated nucleus pulposus, L4-5, post 
operative, with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from February 
1963 to August 1963 and served on active duty from May 1968 
to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for herniated nucleus pulposus, L4-5, post operative, with 
osteoarthritis, because the Veteran had not submitted new and 
material evidence.  The Veteran submitted a timely notice of 
disagreement in August 2005 and subsequently perfected his 
appeal in June 2006.

To establish jurisdiction over this issue, the Board must 
first consider whether new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for herniated nucleus 
pulposus, L4-5, post operative, with osteoarthritis.

The issue is addressed on the merits in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The RO declined to reopen the Veteran's claim of 
entitlement to service connection for a back disability in a 
decision issued in February 1995; the Veteran did not appeal 
and that decision is final.

2.  Evidence received since the RO's February 1995 decision 
relates to unestablished facts necessary to substantiate the 
claim and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for herniated 
nucleus pulposus, L4-5, post operative, with osteoarthritis, 
has been submitted, and the Veteran's claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the Veteran's 
claim of entitlement to service connection for herniated 
nucleus pulposus, L4-5, post operative, with osteoarthritis.  
After a review of the evidence of record, the Board finds 
that new and material evidence has been received.

In general, unappealed rating decisions of the ROs and the 
Board are final.  
See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002).  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  See 38 U.S.C.A. § 5108 
(West 2002).

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The February 1995 RO decision 
that denied entitlement to service connection for a back 
disability is final and may not be reopened in the absence of 
new and material evidence.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the Veteran's claim to reopen was filed in June 
2005.  The revised regulation requires that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and defines material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a) (2008).  The credibility of the evidence is presumed 
for the purpose of reopening.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).

An April 1970 rating decision denied service connection for a 
back disability, herniated nucleus pulposus, L4-5, post 
operative, based on a conclusion that residuals of back 
surgery preexisted service and an increase in severity during 
service such as would warrant a finding of aggravation was 
not demonstrated.

At the time of the February 1995 denial of the claim, 
evidence of record included private treatment records 
documenting the Veteran's back surgery in March 1968, service 
treatment records, and a February 1970 VA examination.  There 
was no positive medical evidence of record supporting the 
Veteran's claim that his condition was aggravated during his 
active service at the time of the February 1995 denial of the 
Veteran's request to reopen his previously denied claim.  

A March 1968 letter from the Veteran's operating surgeon 
states that the Veteran's back pain began in August 1967.  
The Veteran was diagnosed with a herniated disc in December 
1967.  The Veteran had a laminectomy for the removal of a 
ruptured intervertebral disc in March 1968.  See Letter from 
Dr. P.E.H.; March 19, 1968.  The Veteran also provided the 
operative record for his March 1968 laminectomy.  See M.G.H. 
operative record; May 3, 1968.  His postoperative diagnosis 
was a ruptured intervertebral disc at L 4-5, left.  See id.  

July 1968 and November 1969 Medical Board examinations noted 
that the Veteran had back surgery in 1968 and since that time 
continued to have low back pain.  
See Standard Form (SF) 513; clinical record; July 15, 1968; 
SF 502; clinical record; November 4, 1969.  The November 1969 
Medical Board examiner diagnosed the Veteran with a herniated 
nucleus pulposus and noted he had persistent symptoms.  The 
Medical Board examiner concluded that the cause of the 
Veteran's injury was not incident to service, that his back 
condition existed prior to entry on active duty, and that his 
back condition was not aggravated by active duty.  See SF 
502; clinical record; November 4, 1969.    

The February 1970 VA examiner diagnosed the Veteran with 
intervertebral disc syndrome with osteoarthritis.  See VA 
examination; February 18, 1970.  The examiner did not find 
that the Veteran's back condition was aggravated by active 
service or that there was any medical nexus between the 
Veteran's back condition and his active service.  

Evidence received in connection with the current attempt to 
reopen the claim includes medical nexus statements from 
private physicians, lay statements, and VA Medical Center 
(VAMC) treatment records.  In a July 2005 letter, Dr. C.B. 
stated that the Veteran's arrest and transport related to 
absent without leave charges could have contributed to the 
Veteran's current back condition, and he considered it as 
least as likely as not that the Veteran's condition was 
aggravated by and during active military service.  
See Letters from Dr. C.B.; July 29, 2005 and October 5, 2005.  
The Veteran also provided the opinion of Dr. F.M.R., who 
stated that it is as likely as not that the Veteran's back 
condition was aggravated during his military service.  See 
Letter from Dr. F.M.R.; March 30, 2006.  Lay statements from 
fellow servicemembers of the Veteran state that during his 
arrest and transport related to absent without leave charges, 
the Veteran experienced back pain and complained to military 
police about his condition.  See VA Form 21-4138; statement 
in support of claim; August 1, 1994; Letter from Mr. F.L.  
VAMC treatment records document the Veteran's treatment for 
back pain.

As indicated above, entitlement to service connection for a 
back condition was originally denied because there was no 
medical evidence in support of the Veteran's claim that his 
back condition was aggravated during his military service.  
The Board finds that the additional evidence, in the form of 
private physician statements, is both new and material as 
defined by regulation.  See 38 C.F.R. § 3.156(a) (2008).  

This new evidence does relate to unestablished facts in this 
case (whether the Veteran's back condition was aggravated 
during active service).  Having determined that new and 
material evidence has been added to the record, the Veteran's 
claim is reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further assistance is required to comply 
with the duty to assist.  This is detailed in the REMAND 
below.


ORDER

The claim of entitlement to service connection for herniated 
nucleus pulposus, L4-5, post operative, with osteoarthritis, 
is reopened.  To this extent, the appeal is granted.


REMAND

As the Board has reopened the Veteran's claim, VA has a duty 
to assist him in the development of his claim by conducting 
an appropriate medical inquiry.  
See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. 
§ 5107(a) (West 2002).

As indicated above, the evidence of record establishes that 
the Veteran had a pre-existing back condition, had back 
surgery prior to his entry into active service, sought 
treatment for low back pain in service, and reported to 
treating physicians that he had a back injury and back 
surgery prior to his entry into active service.  

The Board notes that there are of record two opinions which 
purport to relate the Veteran's back condition to his 
military service.  The July 2005 opinion of Dr. C.B. relating 
the Veteran's back injury to his time in service is 
speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(holding that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim); 
see also Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Dr. F.M.R. 
did not provide any rationale or basis for his March 2006 
opinion that related the Veteran's back injury to his time in 
service.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (holding that whether a physician provides a basis for 
his or her medical opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits).  
Accordingly, these medical opinions are insufficient to 
decide the Veteran's claim.

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin, 1 Vet. App. at 175.  As there 
is evidence that the Veteran has a condition that pre-existed 
his service, and the Veteran has provided new and material 
evidence that his back condition was aggravated during 
service, it must be determined if his back condition was in 
fact aggravated during service.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, 
covering the period from 2006 to the 
present, should be obtained and added to 
the record.

2.  The Veteran should be afforded the 
opportunity supplement the record with 
additional medical statements, to include 
from Drs. F.M.R. and C.B., which provide 
a rationale for any opinion regarding 
aggravation of his low back disability 
during active military service.

3.  The RO/AMC should schedule the 
Veteran for a VA examination to determine 
if the Veteran's herniated nucleus 
pulposus, L4-5, post operative, with 
osteoarthritis, increased in severity 
during service and, if so, whether any 
increase in disability during service was 
beyond the natural progression of the 
disorder.  The examiner should thoroughly 
review pertinent documents in the 
Veteran's claims file in conjunction with 
the examination and state that this has 
been accomplished in the examination 
report.  The examiner should provide an 
opinion as to whether there is clear and 
unmistakable evidence that the Veteran's 
back disability was not aggravated or 
increased in severity during military 
service beyond its natural progression.  
"Clear and unmistakable evidence" means 
"with a much higher certainty than 'at 
least as likely as not' or 'more likely 
than not.'"  The examiner should provide 
a complete rationale for any opinion 
provided.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim of entitlement to 
service connection for a back condition 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


